DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10827123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on 02/25/2021 has been entered. Claims 1-20 remain pending in the application. Claims 1-5 have been withdrawn from consideration.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections for claims 14-18 and 20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. However, a previously cited reference used in the 35 U.S.C. 103 rejection for claims 6-13 and 19 is being used to teach the amended limitation for claim 14, and a response regarding the analogous amended limitations for claims 14-18 and 20 is provided in the following response to the argument against the 35 U.S.C. 103 rejection for claims 6-13 and 19.
Applicant’s arguments with respect to the 35 U.S.C. 103 for claims 6-13 and 19 have been considered but are not persuasive.
In response to applicant's argument that the reference fails to show certain features of the applicant’s invention as recited in claim 6, specifically, a “an aerial vehicle configured to be removably attached to the image capture module by the connector via a first slot of the aerial vehicle, and to fly while carrying the image capture module; and wherein the connector is shaped to match a shape of the first slot;
a handheld module configured to be removably attached to the image capture module by the connector via a second slot of the handheld module, 
wherein the handheld module includes a display configured to display images received from the image sensor via conductors of the connector,  
wherein the connector is shaped to match a shape of the second slot, wherein the shape of the first slot and the shape of the second slot are identical” the following response is provided.
Regarding claim 6, the references Saika and Pan are analogous, combinable, and teach all recited features of the above limitation.
Saika describes a camera and gimbal module that may be removably attached to a handheld module and an aerial vehicle. Paragraph 18 of the specification cites, “Disclosed by way of example embodiments is an electronic gimbal with a camera and a mounting configuration. The gimbal may include an inertial measurement unit which can sense the orientation of the camera and three electronic motors which can manipulate the orientation of the camera. The gimbal can be removably coupled to a variety of mount platforms, such as an aerial vehicle or a handheld grip. Moreover, the camera can be removably coupled to the gimbal and can be held in a removable camera frame.” Therefore Saika teaches “an aerial vehicle configured to be removably attached to the image capture module by the connector via a first slot of the aerial vehicle, and to fly while carrying the image capture module; and wherein the connector is shaped to match a shape of the first slot” where it is obvious that if the gimbal system is coupled to the aerial vehicle by a connector, the connector of the gimbal system matches the first slot.
Pan describes a single camera and gimbal module that may be configured to be removably attached to both a handheld module and an aerial vehicle at different times in an embodiment. Column 1 lines 17-24 of the specification cite, “Typically, the payload is coupled to the vehicle via a suitable mounting platform. For example, an unmanned aerial vehicle used for aerial photography may be equipped with a gimbal for carrying a camera,” column 2 lines 24-35 cite, “The method comprises: providing a mounting platform releasably coupled to a payload via a first coupling and configured to control a spatial disposition of the payload, the mounting platform releasably coupled to a first base support via a second coupling; decoupling the mounting platform from the first base support; and releasably coupling the mounting platform, via a third coupling, to a second base support different from the first base support; wherein the first and second base supports are each selected from one of the following: an aerial vehicle, a handheld support, or a base adapter mounted onto a movable object,” and column 23 line 66 to column 24 line 41 cites, “FIGS. 13A-13C illustrates a coupling mechanism 1300 for connecting a mounting platform to a base support, in accordance with embodiments. FIG. 13A illustrates an exploded perspective view of the coupling mechanism 1300, FIG. 13B illustrates a side view, and FIG. 13C illustrates a cross-sectional view through line G-G. Similar to other embodiments provided herein, the coupling mechanism 1300 can include first and second portions 1302, 1304 that can be respectively coupled to a mounting platform and a base support, or vice-versa. The first and second portions 1302, 1304 can be releasably coupled to each other via a quick release coupling using a locking ring 1306. Additionally, the first and second portions 1302, 1304 can respectively include first and second electrical connections 1308, 1310 that, when brought into contact with each other by the coupling of the first and second portions 1302, 1304, enable electrical communication between the first and second portions 1302, 1304, thereby electrically coupling the base support and mounting assembly.” All of this describes a mounting platform that may be a gimbal and camera, the same mounting platform releasably coupled to two different base supports that include an aerial vehicle and a handheld support, and  first and second coupling portions respectively attached to a mounting platform and base support where an embodiment is considered where the coupler of mounting platform gimbal system is a male connector matched to a female slot of a base support that may be an aerial vehicle or handheld support to both mechanically and electrically couple the platform to the base support. In order for a mounting platform to be releasably coupled to both an aerial vehicle and handheld support and be functionally mechanically and electrically coupled, it is obvious that the same connector of the mounting platform [a camera gimbal system, as taught by both Saika and Pan] matches both slots. It is then obvious that the shape of both slots would be considered identical. Therefore Pan teaches “a handheld module configured to be removably attached to the image capture module by the connector via a second slot of the handheld module, 
wherein the handheld module includes a display configured to display images received from the image sensor via conductors of the connector,  
wherein the connector is shaped to match a shape of the second slot, wherein the shape of the first slot and the shape of the second slot are identical.”

This same reasoning applies to the aforementioned amended claim 14, which is analogous to amended claim 6 with regard to the limitations in question, and is now addressed below according to a 35 U.S.C. 103 rejection incorporating both Saika and Pan analogously to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (US 20160352992) (hereinafter Saika) in view of Pan et al. (US 9777887) (hereinafter Pan).
Regarding claim 6, Saika teaches A system comprising: 
an image capture module including an image sensor configured to capture images, a base that includes a processing apparatus and a connector (see Saika paragraph 28 regarding camera and mount platform with camera controller with connection through gimbal system), and 
an integrated mechanical stabilization system configured to control an orientation of the image sensor relative to the base (see Saika paragraph 18 and 24 regarding gimbal system that controls orientation of camera relative to mount platforms), 
wherein the processing apparatus is configured to send commands to motor controllers of the mechanical stabilization system and includes an image signal processor that is configured to receive image data from the image sensor (see Saika paragraph figure 1 and paragraph 24 regarding gimbal control and receiving control logic and data from aerial vehicle mounting platform and figure 1 paragraph 29 regarding receiving image and video data at aerial vehicle mounting platform from camera through gimbal); 
an aerial vehicle configured to be removably attached to the image capture module by the connector via a first slot of the aerial vehicle, and to fly while carrying the image capture module; and wherein the connector is shaped to match a shape of the first slot (see Saika paragraph 18 regarding gimbal system removably coupled to aerial vehicle, this describes ;
However, Saika does not explicitly teach a single gimbal connector being the same shape as the connection into both a handheld support and aerial vehicle as needed for the limitations of claim 6. 
Pan, in a similar field of endeavor, teaches a handheld module configured to be removably attached to the image capture module by the connector via a second slot of the handheld module (see Pan column 1 lines 17-24 regarding mounting platform that may be a gimbal and camera and Pan column 2 lines 24-35 regarding same mounting platform releasably coupled to two different base supports that include an aerial vehicle and a handheld support. This defines a single gimbal and camera with a connector configured to be attached to both a first slot of an aerial vehicle, and a second slot of a handheld module), 
wherein the handheld module includes a display configured to display images received from the image sensor via conductors of the connector (see Pan column 2 line 65 to column 3 line 28 regarding handheld support member of camera-gimbal-handheld support assembly with image transfer through gimbals from camera to handheld assembly that includes a display unit that can display image data from the camera).  
wherein the connector is shaped to match a shape of the second slot, wherein the shape of the first slot and the shape of the second slot are identical (see Pan column 1 lines 17-24 regarding mounting platform that may be a gimbal and camera and Pan column 2 lines 24-35 regarding same mounting platform releasably coupled to two different base supports that include an aerial vehicle and a handheld support. See also figures 13a-13c and column 23 line 66 to column 24 line 41 regarding first and second coupling portions respectively attached to a .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Saika to include the teaching of Pan by incorporating the interchangeability between base supports and display on the handheld gimbal support of Pan into the handheld gimbal support of Saika. One of ordinary skill would recognize that Pan and Saika are in the exact same field of endeavor regarding gimbal supports for cameras. In order for a mounting platform to be releasably coupled to both an aerial vehicle and handheld support and be functionally mechanically and electrically coupled, it is obvious that the same connector of the mounting platform [a camera gimbal system, as taught by both Saika and Pan] matches both slots. It is then obvious that the shape of both slots would be considered identical.
One would be motivated to combine these teachings in order to provide teachings relating to a handheld gimbal support for a camera (see Pan column 2 line 65 to column 3 line 28) as a matter of examining the state of the art for advantageous enhancements and additional design choice options that can be added to the handheld gimbal support already taught by Saika.
Regarding claim 7, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches in which the mechanical stabilization system includes three gimbals, including an outer axis that is attached to the image sensor, a motion sensor, and a microphone (see Saika paragraph 24-25 regarding three axis gimbal that detects motion and position of camera, camera at end of gimbal, and paragraph 52 regarding microphones on camera at end of gimbal); and 
the processing apparatus is configured to receive data from the motion sensor and data from the microphone via conductors routed through the mechanical stabilization system (see Saika figure 1 and paragraph 24-25 regarding motion and orientation detection of gimbal system and connection to control logic unit on aerial vehicle mounting platform through gimbal system paragraph 54 regarding transmitting audio to mount platform).
Regarding claim 8, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches a beacon module configured to wirelessly transmit position data to the aerial vehicle to enable the aerial vehicle to follow the beacon module (see Saika paragraph 35-36 regarding controlling aerial vehicle to tracking an object that is a source emitting electromagnetic signal, a beacon).
Regarding claim 9, the combination of Saika and Pan teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the aerial vehicle is configured to follow a user based on position data from the beacon module and based on computer vision tracking of the user in images from the image capture module (see Saika .
Regarding claim 10, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the connector is keyed to the first slot of the aerial vehicle and keyed to the second slot of the handheld module (see Saika paragraph 44 regarding connecting to an aerial vehicle or handheld grip with a keyed slot).  
Regarding claim 11, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the handheld module includes two fastening mechanisms configured to secure the connector when the image capture module is attached to the handheld module (see Saika paragraph 44 regarding connecting a gimbal to mount platform by a key locking mechanism, and also a clamp mechanism on the mount platform), and 
wherein either of the two fastening mechanisms is sufficient to secure the connector (see Saika paragraph 44 regarding connecting a gimbal to mount platform by a key locking mechanism, and also a clamp mechanism on the mount platform- either method is sufficient to secure the connector).
Regarding claim 12, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
wherein a gimbal of the mechanical stabilization system is substantially flush with a surface of the handheld module when the image capture module is attached to the handheld module (see Pan figure 9 and column 20 lines 23-25 regarding handheld support, where the arrangement of the gimbal mount base to the handheld support is so that the diameter of the gimbal mount base is substantially the same as the diameter of the handheld support, being what might be broadly interpreted to be a substantially flush connection- applying this teaching to the mount of Saika, the lower mount base portion of the gimbals Saika may be made to be the same diameter of the handheld module when they are attached).
One would be motivated to combine these teachings in order to provide teachings relating to a handheld gimbal support for a camera (see Pan column 2 line 65 to column 3 line 28) as a matter of examining the state of the art for advantageous enhancements and additional design choice options that can be added to the handheld gimbal support already taught by Saika.
Regarding claim 13, the combination of Saika and Pan teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real- time video data from the image capture module (see Saika paragraphs 28-29 regarding connections run through gimbals that can transfer power to camera, transfer data from camera, transfer control commands, and transfer real time video signals).
Regarding claim 14, Saika teaches An image capture module comprising: 
an image sensor configured to capture images (see Saika paragraph 28 regarding camera and mount platform with camera controller with connection through gimbal system); 
a mechanical stabilization system, including gimbals and motors, that is integrated with the image sensor in the image capture module and configured to control an orientation of the image sensor (see Saika paragraph 18 and 24 regarding gimbal system that controls orientation of camera relative to mount platforms); and 
a base including a processing apparatus and a connector configured to interchangeably connect the mechanical stabilization system to an aerial vehicle and a handheld module (see Saika paragraph 18 regarding gimbal system removably coupled to aerial vehicle or handheld grip, and paragraph 28 regarding camera controller with connection through gimbal system),
wherein the processing apparatus is configured to send commands to motor controllers of the mechanical stabilization system and includes an image signal processor that is configured to receive image data from the image sensor (see Saika paragraph figure 1 and paragraph 24 regarding gimbal control and receiving control logic and data from aerial vehicle mounting platform and figure 1 paragraph 29 regarding receiving image and video data at aerial vehicle mounting platform from camera through gimbal).
However, Saika does not explicitly teach a single gimbal connector being the same shape as the connection into both a handheld support and aerial vehicle as needed for the limitations of claim 14. 
Pan, in a similar field of endeavor, teaches wherein the connector is shaped to match a shape of a slot that is within both the aerial vehicle and the handheld module (see Pan column 1 lines 17-24 regarding mounting platform that may be a gimbal and camera and Pan ,
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Saika to include the teaching of Pan by incorporating the interchangeability between base supports of Pan into the handheld gimbal support of Saika. One of ordinary skill would recognize that Pan and Saika are in the exact same field of endeavor regarding gimbal supports for cameras. In order for a mounting platform to be releasably coupled to both an aerial vehicle and handheld support and be functionally mechanically and electrically coupled, it is obvious that the same connector of the mounting platform [a camera gimbal system, as taught by both Saika and Pan] matches both slots. It is then obvious that the shape of both slots would be considered identical.
One would be motivated to combine these teachings in order to provide teachings relating to a handheld gimbal support for a camera (see Pan column 2 line 65 to column 3 line 28) as a matter of examining the state of the art for advantageous enhancements and additional design choice options that can be added to the handheld gimbal support already taught by Saika.
Regarding claim 15, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches in which the mechanical stabilization system includes an outer axis that is attached to the image sensor, a motion sensor, and a microphone (see Saika paragraph 24-25 regarding three axis gimbal that detects motion and position of camera, camera at end of gimbal, and paragraph 52 regarding microphones on camera at end of gimbal); and 
the processing apparatus is configured to receive data from the motion sensor and data from the microphone via conductors routed through the mechanical stabilization system (see Saika figure 1 and paragraph 24-25 regarding motion and orientation detection of gimbal system and connection to control logic unit on aerial vehicle mounting platform through gimbal system paragraph 54 regarding transmitting audio to mount platform).
Regarding claim 16, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches comprising a processing apparatus configured to: 
track a user based on position data from a beacon module and based on computer vision tracking of the user in images from the image sensor (see Saika paragraph 35-37 regarding controlling aerial vehicle to tracking an object that is a source emitting electromagnetic signal, a beacon, and also tracking a facially recognized user detected by the camera).
Regarding claim 17, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
wherein the connector is keyed to the slot of the aerial vehicle and keyed to the slot of the handheld module (see Saika paragraph 44 regarding connecting to an aerial vehicle or handheld grip with a keyed slot).
Regarding claim 18, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the connector includes two fastening mechanisms configured to secure the connector when the image capture module is attached to the handheld module (see Saika paragraph 44 regarding connecting a gimbal to mount platform by a key locking mechanism, and also a clamp mechanism on the mount platform), and 
wherein either of the two fastening mechanisms is sufficient to secure the connector (see Saika paragraph 44 regarding connecting a gimbal to mount platform by a key locking mechanism, and also a clamp mechanism on the mount platform- either method is sufficient to secure the connector).
Regarding claim 19, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein a gimbal of the mechanical stabilization system is substantially flush with a surface of the handheld module when the image capture module is attached to the handheld module (see Pan figure 9 and column 20 lines 23-25 regarding handheld support, where the arrangement of the gimbal mount base to the handheld support is so that the diameter of the gimbal mount base is substantially the same as the diameter of the handheld support, being what might be broadly interpreted to be a substantially flush connection- applying this teaching to the mount of Saika, .
One would be motivated to combine these teachings in order to provide teachings relating to a handheld gimbal support for a camera (see Pan column 2 line 65 to column 3 line 28) as a matter of examining the state of the art for advantageous enhancements and additional design choice options that can be added to the handheld gimbal support already taught by Saika.
Regarding claim 20, the combination of Saika and Pan teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Saika and Pan teaches wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real-time video data from the image capture module (see Saika paragraphs 28-29 regarding connections run through gimbals that can transfer power to camera, transfer data from camera, transfer control commands, and transfer real time video signals).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483